Citation Nr: 0942153	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-34 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
degenerative disc disease and arthritis.

2.  Entitlement to service connection for residuals of a 
dental disorder for the purposes of obtaining VA outpatient 
dental treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse






ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had verified active service from October 1979 to 
October 1982 and from July 1983 to May 1986.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Louisville, Kentucky, VA Regional Office (RO).  

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in December 2006.  A transcript of the 
hearing has been associated with the claims file.  

The issue of entitlement to service connection for a lumbar 
spine disorder, to include degenerative disc disease and 
arthritis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran does not have a dental condition resulting from a 
combat wound or other service trauma and does not meet any 
other eligibility requirements for VA outpatient dental 
treatment.




CONCLUSION OF LAW

No dental trauma was incurred during the Veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§ 1131, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The 
December 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet. App. at 
120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
to determine whether a dental disorder is related to his 
period of honorable service, as the standards of the decision 
of the Court in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service connection claim when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, although the claimant had in-service dental 
treatment, the evidence establishes that he received at least 
the one-time treatment to which he was entitled after 
separation and he does not meet the eligibility requirements 
for any other Class in regard to VA outpatient dental 
treatment.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006 and in September 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

Essentially, the Veteran is seeking service connection for 
purposes of VA outpatient dental treatment in association 
with dental treatment during service.  Specifically, he 
asserts that one of the teeth that were the subject of a root 
canal initiated during service, and which was removed and 
replaced with a false tooth by VA shortly after separation 
from service, has fallen out and that he is entitled to VA 
dental treatment to replace the tooth.  Transcript (2009).  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that the Veteran has an adjudicated service-connected 
compensable dental condition, and he does not he allege that 
a claimed dental condition would warrant a compensable rating 
under the rating schedule.  See e.g., 38 C.F.R. § 4.150 
(2009).

One-time dental treatment (Class II) is available to 
veterans, but 38 C.F.R. § 3.181 limits the outpatient dental 
treatment available to treatable or replaceable missing teeth 
in some instances. See 38 C.F.R. § 17.161(b).  For veterans 
discharged after September 31, 1981, an application for 
treatment must be made within 90 days after discharge from 
service.  

In this case, a July 1986 VA treatment record shows that the 
Veteran requested crowns of two lower teeth and the examiner 
noted endodontic treatment in 1982.  The procedure was 
scheduled and records, dated in August 1986, note that he 
failed to report for three consecutive appointments in this 
regard and the case was closed due to lack of interest on the 
part of the Veteran.  The case was reopened in December 1987, 
and records, dated in 1988, reflect numerous relevant 
evaluations and/or treatment.  Records dated in September 
1988 note complete removal of teeth numbers 24 and 25, a 
February 1989 record reflects the teeth were replaced, and a 
December 1989 record notes that all planned treatment had 
been completed, with notation of a poor record for keeping 
scheduled appointments and a lack of interest in having a 
follow-up evaluation completed.  To the extent that it has 
been asserted that he qualifies for additional dental 
treatment due to a complete dental examination/treatment not 
having been completed 90 days prior to separation, clearly VA 
afforded him the relevant dental treatment after service 
decades ago, there is no competent evidence that the dental 
treatment provided was inadequate and the Veteran declined 
the opportunity for additional follow-up care.  Thus, the 
Board finds that the Veteran received any and all benefits to 
which he was entitled under this regulation.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2009).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2009).

The Board notes that while a September 1983 service treatment 
record reflects that the Veteran presented with cuts to the 
bottom of the chin and inside the lip secondary to an 
accident with an exercise bar, with complaints of pain in the 
left side of the upper jaw, there is no reference to any 
dental trauma and the assessment was laceration.  In 
addition, the Board notes that service trauma does not 
include the intended effects of therapeutic or restorative 
dental care and treatment provided during a veteran's active 
service.  See VA O.G.C. Prec. Op. No. 5-97.  Thus, the 
Veteran does not meet the criteria for eligibility for Class 
II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the Veteran's service records 
do not reflect that he was a prisoner of war, and the Veteran 
has not advanced such an argument.  Thus, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The Veteran does not allege, and the evidence establishes 
that he does not meet any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  
For example, he is not service-connected for any dental 
disability and he is not a Chapter 31 vocational 
rehabilitation trainee.  

Based on the foregoing, the Board finds that service 
connection for a dental disorder for the purpose of obtaining 
VA outpatient dental treatment is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.


ORDER

Service connection for a dental disorder for purposes of 
obtaining VA outpatient treatment is denied.


REMAND

The Board notes that the Veteran had two periods of active 
service.  He asserts that he has residual disability of the 
lumbar spine due to a back injury sustained during the second 
period of service.  The Board notes that a July 2007 VA 
report of magnetic resonance imaging (MRI) of the lumbar 
spine shows an impression of degenerative disc disease at L5-
S1 associated with facet arthritis, as well as minimal 
bilateral neural foraminal narrowing, and mild disc bulge at 
L4-L5 as well as mild facet arthritis and hypertrophy.  

Initially, the Board notes that the September 1979 service 
entrance examination report for the first period of service 
shows that the spine and musculoskeletal system were normal.  
A December 1979 treatment record reflects complaints of low 
back pain having had an onset one month earlier while 
carrying a heavy bag.  Point tenderness at L3-L4 was noted, 
and aspirin and gentle stretching were recommended.  

The March 1983 service entrance examination report for the 
second period of service shows that the spine and 
musculoskeletal system were normal and on the accompanying 
medical history he denied having or having had recurrent back 
pain.  A September 1983 treatment record reflects complaints 
of back pain with an onset two days earlier when he was hit 
in the back while playing football.  The examiner noted 
"Back pain in lumbar," and assessed musculoskeletal pain 
secondary to trauma.  An October 1983 record notes that he 
had had a blow to the chest playing football the previous 
Saturday and that he complained of pain when he bent to the 
left or right, as well as with sit-ups.  A four-inch bruise 
on the right hip was noted.  A possible bone fracture was 
noted to be unlikely, with notation that it was probably just 
a bone bruise, and further evaluation yielded an assessment 
of right flank contusion secondary to trauma.  The Board 
notes that an April 1984 record reflects that the Veteran had 
fallen off of the roof of his single story home, landing on 
his back, and that he specifically denied back pain.  The 
April 1986 separation examination report shows that the spine 
and musculoskeletal system were normal and on the 
accompanying medical history he denied having or having had 
recurrent back pain.  

VA treatment records, dated in 1998, reflect complaints of an 
onset of back pain and it was noted that something had 
'popped' in his low back.  X-ray examination of the 
lumbosacral spine was noted to be negative and the assessment 
was acute back strain.  A September 2000 record notes chronic 
low back pain, and records, dated in June 2001 show an 
assessment of low back pain, worrisome for disc disease, and 
it was noted that the Veteran had had the same problem one 
year earlier.  A July 2001 record notes that magnetic 
resonance imaging(MRI) showed degenerative joint disease at 
L5-S1.  

The March 2005 VA examiner opined that it was less than 
likely that the Veteran's in-service injury caused his 
current back disorder, noting no chain of evidence of 
treatment of back pain in the intervening years from 1983 
until 2001.  
The examiner added that service treatment records reflected 
pain in the left lumbar musculature, whereas his current pain 
was directly over the lumbar spine in the  L5 -S1  area.  

An October 2006 private report notes a history of 
intermittent back pain since the early 1980s, with an onset 
during service and severe episodes of exacerbation with 
symptoms to include left buttock pain.  The assessment was 
L5-S1 disc degeneration with probable nerve root compression 
on the left side.  In November 2006, the same physician 
stated the following:

Clarification:  Patient has returned 
today with his consultation note.  He 
states that his back pain started when 
he was in the military.  I have no idea 
what his gripe is, as it says right in 
the second line of the History of 
Present Illness that his symptoms 
started in the military.  I don't know 
how much more clearly this can be made.  
Since then he has been suffering from 
intermittent back pain as stated in the 
first sentence of the History of Present 
Illness.  

This is based on the information that 
the patient has provided to me.  If 
there is any other information, I would 
welcome a review of that.  

At the hearing, the Veteran testified to having had back pain 
since the in-service foot ball injury.  Transcript (2006).  
In a November 2006 letter from the Veteran's former employer, 
it was noted that the Veteran had been employed from 1987 to 
1995 as the maintenance supervisor and that he had worn a 
back brace during his employment.  

On VA examination in February 2007, the examiner stated, in 
pertinent part, as follows:

Patient chronic lower back pain is less 
likely as not (less than 50/50 
probability) caused by or a result of 
his back injury in 1983 while on active 
duty.  1983 was playing in Batalion 
football game was struck in back.  Was 
treated in military clinic one time, 
continued on active duty until 1986.  
RATIONALE FOR OPINION GIVEN:  Pt served 
for 3 year on active duty after injury.  
He worked several years after discharge 
from the military.  He has evdivence of 
a herniated disc with Left sided 
radiculopathy.  His xrays show 
degenative that are likely chronic in 
nature.  His spinal conditional he 
admits has progressively gotten worse.  
His chronic back pain is likely a 
result of several years of degenrative 
osteoarthritis.  

The Board notes that service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the Armed Forces.  Service connection may also be 
granted for arthritis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  The Board notes that for the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2009).  Under section 1154(a) lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009).  

The Board finds that there is insufficient evidence upon 
which to base a determination as to whether a lumbar spine 
disorder, to include degenerative disc disease and arthritis, 
is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and etiology of a 
lumbar spine disorder, to include 
degenerative disc disease and arthritis.  
The claims file should be made available 
for review in conjunction with the 
examination and the examiner's attention 
should be directed to this remand.  The 
AOJ should request that the VA examiner 
provide an opinion as to whether any 
identified lumbar spine disability (1) 
clearly and unmistakably (obvious and 
manifest) existed prior to service 
entrance in 1983 and (2) whether such 
clearly and unmistakably pre-existing 
lumbar spine disorder clearly and 
unmistakably (obvious and manifest) was 
not chronically worsened during service.  
If the answer to either 1 or 2 above is 
negative, offer an opinion in terms of 
whether lumbar spine arthritis was 
manifest during either period of active 
service or within the initial post-year of 
separation from either period of service 
and an opinion in terms of whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) that a lumbar spine disorder, 
to include degenerative disc disease and 
arthritis, is attributable to in-service 
disease or injury.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  In light of the above, the claim 
should be readjudciated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


